Name: Council Regulation (EEC) No 851/87 of 23 March 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 82/8 Official Journal of the European Communities 26. 3 . 87 COUNCIL REGULATION (EEC) No 851/87 of 23 March 1987 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily with their term of validity fixed to coincide with the inte ­ rests of Community production, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community ; Whereas it is in the Community's interest to suspend the autonomous Common Customs Tariff duties only parti ­ ally in certain cases, due particularly to the existence of Community production, and to suspend them completely in other cases ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic HAS ADOPTED THIS REGULATION : Article 1 The autonomous Common Customs Tariff duties for the products listed in the Annex shall be suspended at the level indicated opposite each of them. Such suspension shall be valid from 1 April to 30 June 1987. Article 2 This Regulation shall enter into force on 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1987. For the Council The President H. DE CROO 26. 3 . 87 Official Journal of the European Communities No L 82/9 ANNEX CCT heading No Description Rate of autonomous duty (%) ex 38.19 F Preparation consisting essentially of alkaline asphalt sulphonate having a density of not less than 1,2 and not more than 1,5 and a solubility in water of not less than 70 % by weight 0 ex 81.04 F I Unwrought hafnium having a purity of not less than 95 % by weight and a zirconium content of not more than 4,5 % by weight 0 ex 85.21 D II Monolithic integrated circuit consisting of a static, random-access memory (S-RAM) with a storage capacity of 256 bits superimposed bit-for-bit on a programmable, electrically erasable, read-only memory (E2PROM), contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 18 connecting pins and bearing :  an identification marking consisting of or including one of the following combination of figures and letters : X 2210, X 2443, X 2444, or  other identification markings relating to S-RAMs superimposed of E2PROMs complying with the abovemenentioned description 0